EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Hardy on 12/22/2021.

The application has been amended as follows: 
1. (Currently Amended) A computer-implemented method, comprising:
receiving, by a block synchronization device in a blockchain relay communication network and from a relay node of a plurality of relay nodes in the blockchain relay communication network, a block obtaining request sent by an existing blockchain node of a plurality of blockchain nodes in a blockchain network, wherein each relay node of the plurality of relay nodes corresponds to one or more blockchain nodes of the plurality of blockchain nodes;
in response to receiving the block obtaining request, selecting, by the block synchronization device from one or more locally stored blocks on the block synchronization device, one or more historical blocks; and
sending, by the block synchronization device via the relay node of the plurality of relay nodes, the one or more historical blocks to the existing blockchain node to perform block synchronization by the existing blockchain node on blocks locally stored by the existing blockchain node based on the one or more historical blocks,
wherein the block synchronization comprises a current maximum block height of blocks stored on the existing blockchain node, and the one or more historical blocks is an incremental block relative to the current maximum block height of blocks stored on the existing blockchain node.

7. (Canceled) 

9. (Currently Amended) A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
receiving, by a block synchronization device in a blockchain relay communication network and from a relay node of a plurality of relay nodes in the blockchain relay communication network, a block obtaining request sent by an existing blockchain node of a plurality of blockchain nodes in a blockchain network, wherein each relay node of the plurality of relay nodes corresponds to one or more blockchain nodes of the plurality of blockchain nodes;  
in response to receiving the block obtaining request, selecting, by the block synchronization device from one or more locally stored blocks on the block synchronization device, one or more historical blocks; and
sending, by the block synchronization device via the relay node of the plurality of relay nodes, the one or more historical blocks to the existing blockchain node to perform block synchronization by the existing blockchain node on blocks locally stored by the existing blockchain node based on the one or more historical blocks,
wherein the block synchronization comprises a current maximum block height of blocks stored on the existing blockchain node, and the one or more historical blocks is an incremental block relative to the current maximum block height of blocks stored on the existing blockchain node.

15. (Canceled) 

16. Currently Amended) A computer-implemented system, comprising:
one or more computers; and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:
receiving, by a block synchronization device in a blockchain relay communication network and from a relay node of a plurality of relay nodes in the blockchain relay communication network, a block obtaining request sent by an existing blockchain node of a plurality of blockchain nodes in a blockchain network, wherein each relay node of the plurality of relay nodes corresponds to one or more blockchain nodes of the plurality of blockchain nodes;
in response to receiving the block obtaining request, selecting, by the block synchronization device from one or more locally stored blocks on the block synchronization device, one or more historical blocks; and
sending, by the block synchronization device via the relay node of the plurality of relay nodes, the one or more historical blocks to the existing blockchain node to perform block synchronization by the existing blockchain node on blocks locally stored by the existing blockchain node based on the one or more historical blocks,
wherein the block synchronization comprises a current maximum block height of blocks stored on the existing blockchain node, and the one or more historical blocks is an incremental block relative to the current maximum block height of blocks stored on the existing blockchain node.

22. (Canceled) 

This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant's remarks filed on 12/8/2021 as well as the added claim limitation, per interview, point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/Primary Examiner, Art Unit 2443